          Case 1:20-cv-02405-EGS Document 64 Filed 11/01/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


Vote Forward, et al,

Plaintiffs,


v.                                                            Case No. 20-cv-2405


DeJoy, et al.,

Defendants



                                  NOTICE OF PROPOSED ORDER
                                    AND INTENT TO CONFER

        Please find attached USPS’s updated Proposed Order. USPS continues to confer with

Plaintiffs in an effort to reach an agreement.



Dated: November 1, 2020

                                                 Respectfully submitted,

                                                 JEFFREY BOSSERT CLARK
                                                 Acting Assistant Attorney General

                                                 ERIC WOMACK
                                                 Assistant Branch Director
                                                 Federal Programs Branch

                                                 /s/ Kuntal Cholera
                                                 JOSEPH BORSON
                                                 KUNTAL V. CHOLERA
                                                 Trial Attorney
                                                 U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, NW
                                                 Washington, D.C. 20005
Case 1:20-cv-02405-EGS Document 64 Filed 11/01/20 Page 2 of 2




                                  Telephone: (202) 305-8645
                                  E-mail: kuntal.cholera@usdoj.gov

                                  Attorneys for Defendants




                              2
